United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Catano, Puerto Rico, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Elaine Rodriguez, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1977
Issued: May 3, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 8, 2011 appellant, through his attorney, filed an appeal of a merit decision
of the Office of Workers’ Compensation Programs (OWCP) dated March 29, 2011 denying his
claimed disability. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained a recurrence of disability
beginning August 17, 2010.
FACTUAL HISTORY
On October 3, 2006 appellant, then a 51-year-old letter carrier, filed an occupational
disease claim alleging that his bilateral carpal tunnel condition was related to factors of his
federal employment. OWCP accepted the claim for bilateral carpal tunnel syndrome. Appellant
1

5 U.S.C §§ 8101-8193.

stopped work on September 28, 2006 and returned to work full duty on November 27, 2006. His
duties were subsequently modified due to his accepted condition. As of February 15, 2007,
Dr. Priscilla Mieses-Llavat, a treating physiatrist, advised that appellant could not perform his
usual work and provided restrictions based on his bilateral carpal tunnel syndrome. He
submitted numerous duty status reports noting appellant’s work restriction due to his accepted
condition. On August 18, 2010 appellant accepted an August 18, 2010 offer of modified
assignment which provided for only one-hour casing mail.
On September 10, 2010 appellant filed a claim for intermittent wage loss for the period
August 17 to September 3, 2010. He also filed a claim for intermittent wage loss for the period
September 4 to October 19, 2010. On each of the claim forms, the employing establishment
noted that an offer of modified assignment was prepared based on a June 16, 2010 duty status
report (Form CA-17) which indicated that appellant could only do simple grasping one hour a
day in an eight-hour day.2
In a September 23, 2010 letter, OWCP requested additional information before it could
act on appellant’s claim for intermittent wage loss for the period commencing August 17, 2010.
It noted that he had resumed full duty on November 27, 2006 and, asked for a signed statement
from a knowledgeable supervisor addressing whether he had worked limited duty and submit
evidence that he could not perform light or limited duty. OWCP also requested medical reports
documenting the progress of his accepted condition from the date he first returned to work to the
date of the claimed recurrence, including any periods of total and partial disability with
restrictions. Appellant was accorded 30 days to provide additional information.
In a September 29, 2010 telephone call to OWCP, appellant noted that the employing
establishment had put him under the natural reassessment program. In a September 29, 2010
letter, he stated his claim for intermittent wage loss was based on the fact that the employing
establishment no longer had limited-duty work for him. On August 17, 2010 appellant’s limitedduty work was withdrawn and he was instructed to go home after only one hour of work.
By decision dated November 8, 2010, OWCP denied the claim for a recurrence of
disability. It found that appellant did not provide sufficient evidence that he did not return to full
duty and the medical evidence did not establish that he had any physical residuals from his
accepted work-related condition.
On November 19, 2010 appellant disagreed with OWCP’s decision and requested an oral
hearing before an OWCP hearing representative, which was scheduled for February 17, 2011.
This request was later changed to one for review of the written record.
In a February 14, 2011 report, Dr. Mieses-Llavat indicated that appellant had been under
her care since February 23, 2007. Appellant came with a history of bilateral carpal tunnel
syndrome for which he had left carpal tunnel release in June 2006. He reported that he worked
light duty in 2006 and was placed in limited duty at the beginning of 2007. Dr. Mieses-Llavat
2

This duty status report is from Dr. Mieses-Llavat, appellant’s treating physiatrist, and contains restrictions
attributable to carpal tunnel syndrome. The June 16, 2010 report actually limits simple grasping to one-half hour
daily.

2

indicated that recent physical examination showed bilateral “APB” atrophy with decreased range
of motion of wrists secondary to pain and there were positive Tinel’s and Phalen’s signs for both
hands. Appellant’s hand grip was noted as 4-/5. Dr. Mieses-Llavat opined that appellant’s
bilateral carpal tunnel syndrome was a recurrence. She recommended, among other things, that
he work full duty with simple grasping for one hour and has the cart for the rest. A copy of a
duty status report dated February 11, 2011 was provided along with restrictions. Also provided
were copies of a February 3, 2011 limited-duty assignment, which appellant accepted.
By decision dated March 29, 2011, OWCP’s hearing representative affirmed the
November 8, 2010 decision finding that appellant was working full duty as of 2006 and any light
duty accommodation the employing establishment may have made prior to the filing of the
current claim for lost wages had not been shown to be related to his accepted work-related carpal
tunnel syndrome.
LEGAL PRECEDENT
OWCP’s regulations define the term recurrence of disability as an inability to work after
an employee has returned to work, caused by a spontaneous change in a medical condition,
which had resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness. This term also means an inability to
work that takes place when a light-duty assignment made specifically to accommodate an
employee’s physical limitations due to his or her work-related injury or illness is withdrawn or
when the physical requirements of such an assignment are altered so that they exceed his or her
established physical limitations.3
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence of
record establishes that he or she can perform the light-duty position, the employee has the burden
to establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden, the
employee must show either a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the light-duty requirements.4 To establish a change in the
nature and extent of the injury-related condition, there must be probative medical evidence of
record. The evidence must include a medical opinion, based on a complete and accurate factual
and medical history and supported by sound medical reasoning, that the disabling condition is
causally related to employment factors.5

3

20 C.F.R. § 10.5(x).

4

Albert C. Brown, 52 ECAB 152 (2000); Mary A. Howard, 45 ECAB 646 (1994); Terry R. Hedman, 38 ECAB
222 (1986).
5

Maurissa Mack, 50 ECAB 498 (1999).

3

FECA Bulletin No. 09-05 outlines procedures for light-duty positions withdrawn
pursuant to the National Reassessment Process (NRP). Regarding claims for total disability
when a wage-earning capacity decision has not been issued, the Bulletin provides:
“1. If the claimant has been on light duty due to an injury-related condition
without an LWEC [loss of wage-earning capacity] rating (or the CE [claims
examiner] has set aside the LWEC rating as discussed above), payment for total
wage loss should be made based on the CA-7 as long as the following criteria are
met:
The current medical evidence in the file (within the last six
months) establishes that the injury[-]related residuals continue;
The evidence of file supports that light duty is no longer available;
and
There is no indication that a retroactive LWEC determination
should be made. (Note -- Retroactive LWEC determinations
should not be made in these NRP [National Reassessment
Program] cases without approval from the District Director.)”6
The Bulletin also states that if the medical evidence is not sufficient, the claims examiner
should request current medical evidence from the employing establishment and the claimant.
ANALYSIS
Appellant filed a claim for disability for the intermittent period August 17 to
October 19, 2010. While there is no record of an official limited-duty offer after his return to
full-time full-duty work on November 27, 2006, the record supports, based on the CA-17 forms
on file, that he began working limited duty in February 2007 for several years due to his accepted
work-related condition of bilateral carpal tunnel syndrome. Appellant stated that his light-duty
job was withdrawn in 2010 pursuant to the reassessment program which appears to be the NRP
process. The guidelines for evaluating a claim for total disability under these circumstances are
noted above in FECA Bulletin No. 09-05.7
It is well established, as noted above, that a withdrawal of a light-duty position is
considered a recurrence of disability under OWCP regulations. The guidance from FECA
Bulletin No. 09-05 indicates that OWCP should consider whether the current medical evidence
established that appellant had continuing employment-related residuals at the time of the
withdrawal of the light-duty position. If the medical evidence is not sufficient, OWCP should
request additional evidence.8
6

FECA Bulletin No. 09-05 (issued August 18, 2009).

7

See also J.A., Docket No. 11-1592 (issued February 13, 2012).

8

It would be OWCP’s burden of proof to show that employment-related residuals had ceased. See Joseph
Roman, 55 ECAB 233 (2004).

4

In this case, OWCP failed to properly follow the guidelines in FECA Bulletin No. 09-05.
It did not properly review the medical evidence from Dr. Mieses-Llavat in light of the
withdrawal of the light-duty position. As noted, Dr. Mieses-Llavat submitted numerous reports
indicating that appellant was unable to perform his regular duties and setting forth his work
restrictions. Accordingly, the case will be remanded to OWCP for further development and
consideration. After such further development as OWCP deems necessary, it should issue an
appropriate decision with proper findings on the issue presented.
CONCLUSION
The Board finds the case must be remanded to OWCP for proper findings on the issue
presented.
ORDER
IT IS HEREBY ORDERED THAT the March 29, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further actions
consistent with this decision of the Board.
Issued: May 3, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

